DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a portable vaporizer system, comprising: a housing having a first end and a second end extending between a longitudinal axis, an air inlet, and a vapor outlet; an airflow channel in the housing fluidly connects the air inlet to the vapor outlet; an atomizer disposed in the housing between the air inlet and the vapor outlet; a fluid chamber operably connected to the atomizer; a power control disposed at the second end of the housing configured to adjust voltage supplied from a power source to the atomizer; a sensor configured to detect user data, wherein the user data includes fluid levels within the fluid chamber, flow rates of fluid passing through the airflow channel, and power usage by measuring output of the power source; a microprocessor having a logic configured to transmit the user data to a remote electronic device via a wireless transmitter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leung (US 2015/0335074) discloses a handheld vaporizing devices with improved heating element and temperature controls, improved e-liquid reservoir, and capacitive technology to activate the heating element to prime the device to deliver aerosol on demand. 
Weigensberg et al. (US 2015/0166029) disclose an electronic cigarette includes flavor enhancements to improve the flavor of the cigarette to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 27, 2021